ACCEPTED
                                                                             03-12-00726-CV
                                                                                    4306747
                                                                   THIRD COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                        2/26/2015 9:07:58 PM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK
RAY BASS, ATTORNEY
                            email: ray@raybass.com
120 West 8th Street                                  Tel. 512-863-8788
Georgetown, Texas 78626                              Fax. 512-233-2376
                                                           FILED IN
                                                     3rd COURT OF APPEALS
                                                         AUSTIN, TEXAS
                          FEBRUARY 26, 2013          2/26/2015 9:07:58 PM
                                                       JEFFREY D. KYLE
                                                             Clerk

JEFFREY D. KYLE, CLERK
THIRD COURT OF APPEALS
P.O. BOX 12547
AUSTIN, TEXAS 78711


      RE: MARY LOUISE SERAFINE
          v.
          ALEXANDER BLUNT & ASHLEY BLUNT
          NUMBER 03-12-00726-CV


          LETTER SUPPLEMENT TO APPELLANT’S BRIEF


      This case is curently pending on appeal and
Appellant wishes to bring to the Court's attention the
recent case of James v. Calkins, 446 S.W.3d 135
(Tex.App.-Houston [1st Dist.] 2014), pet. filed Feb.
3, 2015.


      In James v. Calkins the Houston Court of Appeals
considered various claims including fraudulent lien,
where the underlying factual basis was that the
defending parties had appeared in court (as a disputed
guardian) and had filed a lis pendens.               The court of
appeals found that such claims were "based on, relate
to,   or    are    in   response   to,    the    exercise   of
[appellants'] right to petition,"               and therefore
reversed the trial court's denial of a motion to
dismiss under the Texas Citizen Participation Act
("TCPA"). 446 S.W.3d at 150.     The court thus ordered
dismissal of the claims with prejudice, and remanded
the case to the trial court for an award costs, fees,
expenses, and sanctions as required by the TCPA. Id.


      The court held that the nonmovant's burden, on a
motion to dismiss under the TCPA, requires "clear and
specific evidence" within the ordinary meanings of the
words, and that "[c]onclusory statements are not
probative    and    accordingly    will    not    suffice   to
establish a prima facie case.       Id. at 150. (citation
omitted).


                                          SINCERELY

                                          /s/ Ray Bass

                                          RAY    BASS
               CERTIFICATE OF COMPLIANCE


    Pursuant    to   Rule   9.4(i)(2)    the   below   signed
counsel for appellant certifies that the foregoing
Letter Supplement To Appellant’s Brief, excluding the
parts listed in Rule 9.4(i)(1), contains 204 words.


                                   /s/ Ray Bass
                                   _____________________
                                   Ray Bass


                 CERTIFICATE OF SERVICE
     I hereby certify that a true and correct copy of
Appellant’s Brief has been served via the method indicated
below, to the person(s) noted below on this, the 12th day of
February, 2013.

Doran D. Peters
HAJJAR, SUTHERLAND, PETERS & WASHMON, LLP
1205 Rio Grande Street
Austin, Texas 78701
Attorney For Appellees
Via Email DPeters@hspwlegal.com

Ronald Max Raydon
Law Office of Ronald Max Raydon
1718 Fry Road, Suite 450
Houston, Texas 77084
Attorney For Scott Lockhart, and
Attorney For Austin Drainage & Foundation, LLC
Via Email ron@raydonlaw.com


                              /s/ Ray Bass

                              RAY BASS